Exhibit 10.35

Framework Agreement

This Framework Agreement (this “Agreement”) dated the 12th day of March, 2009
(the “Effective Date”) is entered into by and among Grace THW Holding Limited, a
company incorporated in the Cayman Islands (“Grace Parent”) and its wholly-owned
subsidiary Grace Technology Investment Co., Ltd., a company incorporated in the
British Virgin Islands (“Grace”), AGY Holding Corp., a company incorporated in
Delaware, U.S.A. (“AGY U.S.”) and its wholly-owned subsidiary AGY (Cayman), a
company incorporated in the Cayman Islands (“AGY”), Main Union Industrial Ltd.,
a company incorporated in Hong Kong, which promptly after the Completion Date
will change its name to AGY Hong Kong Ltd. (the “Company”) and Shanghai Grace
Technology Co., Ltd., a company incorporated in the PRC, which promptly after
the Completion Date will change its name to Shanghi AGY Technology Co. Ltd. (the
“PRC Affiliate”). Grace Parent, Grace, AGY U.S., AGY, the Company and the PRC
Affiliate may each be referred to herein individually as a “Party” and
collectively as the “Parties.”

Background

 

(A) AGY (along with its Affiliates) is a world leader in providing high
performance materials in the form of glass fiber yarns to a broad range of
markets and Grace, among other things, produces products involved in the
vertically integrated supply chain for printed circuit boards.

 

(B) Grace and AGY desire to enter into a joint venture relationship (the “Joint
Venture”) that has as its principal purpose the development, manufacture,
distribution and sale of certain glass yarn products through the Company and the
PRC Affiliate, a wholly-owned subsidiary of the Company. In connection with the
Joint Venture, Grace and AGY will each own equity in the Company.

 

(C) Simultaneously with the execution of this Agreement, Grace Parent, Grace,
and AGY are entering into that certain Sale and Purchase Agreement (the “Share
Sale Agreement”), pursuant to which AGY has agreed to purchase from Grace 70% of
the outstanding equity interests in the Company, subject to certain closing
conditions.

 

(D) On, prior to, or promptly after the Completion Date (defined below), the
Parties will execute and file with the appropriate authorities the corporate
documentation set forth in Section 2 below (the “Corporate Documentation”), and
on the Completion Date, the applicable parties will enter into the operative
agreements set forth in Section 3.2 below (together with the Share Sale
Agreement, the “Operative Agreements”).

In consideration of the mutual covenants and agreements set forth herein and in
each of the Operative Agreements and for good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the Parties hereby agree
as follows:

 

- 1 -



--------------------------------------------------------------------------------

Agreement

1. Definitions. In addition to the terms defined elsewhere in this Agreement as
used herein, and unless the context requires a different meaning, the following
terms have the meanings set forth below:

1.1. “Affiliate” means, with respect to any person or entity, any other person
or entity which controls, is controlled by, or is under common control with such
person or entity. A person or entity shall be regarded as in control of another
entity if it owns or controls more than fifty percent (50%) of the equity
securities of the subject entity entitled to vote in the election of directors
(or, in the case of an entity that is not a corporation, for the election of the
corresponding managing authority).

1.2. “Asia” means the commercial and business territory defined by the primary
yarn-consuming countries between the western coast of the Pacific Ocean and
100°E Longitude. Notwithstanding anything in the foregoing sentence to the
contrary, (a) Asia includes, without limitation, PRC, Hong Kong, Japan, South
Korea, Singapore, Malaysia, Indonesia, Macau, Brunei, Cambodia, Laos, Mongolia,
Australia, New Zealand, the Philippines, Thailand, and Vietnam; and (b) Asia
excludes, without limitation, North and South America, Europe, Africa, India,
the Middle East, Russia, North Korea, Burma, and Taiwan; provided that Taiwan
will be included in the definition of Asia at such time that the Company is
permitted to sell to customers in Taiwan under all applicable laws and
regulations.

1.3. “Completion Date” has the meaning given to it in the Share Sale Agreement.

1.4. “Confidential Information” means information or know-how that (a) if
disclosed in writing, is marked with the words “Confidential,” “Proprietary” or
words of similar import, and if disclosed orally or visually, is described in
reasonable detail in a written notice sent by the Disclosing Party (defined
below) to the Receiving Party (defined below) within thirty (30) days of the
oral or visual disclosure requesting that such information be treated as
Confidential Information hereunder or (b) is of a nature that would be
reasonably expected to be understood as being confidential, whether or not
marked as such, including all technical know-how and information and financial
information. Notwithstanding the foregoing, “Confidential Information” does not
include information that can be demonstrated by documentary evidence:

 

  1.4.1. was known or used by the Receiving Party prior to its date of
disclosure to the Receiving Party, other than by reason of or breach of a
confidentiality obligation; or

 

  1.4.2. either before or after the date of disclosure to the Receiving Party is
lawfully disclosed to the Receiving Party without restriction by sources other
than the Disclosing Party rightfully in possession of such information; or

 

  1.4.3. either before or after the date of the disclosure to the Receiving
Party becomes published or generally known to the public through no fault or
omission on the part of the Receiving Party; or

 

- 2 -



--------------------------------------------------------------------------------

  1.4.4. is independently developed by or for the Receiving Party without
reference to or reliance upon such information.

1.5. “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, and business trusts or
other organizations, whether or not legal entities.

1.6. “PRC” means the People’s Republic of China, excluding for the purposes of
this Agreement, Taiwan and the Special Administrative Regions of Hong Kong and
Macau.

1.7. “Third Party” means any Person other than the Parties and their Affiliates.

2. Documentation. Without limiting any of the closing conditions set forth in
the Share Sale Agreement, among other things, the following documentation is
required for the Joint Venture:

2.1. Application documents in a form agreeable to the Parties, to be submitted
to the appropriate authority in the PRC in order to increase the registered
share capital and total investment of the PRC Affiliate. Prior to the Completion
Date, Grace will procure that the Company will prepare and submit such
application documents to the relevant PRC authorities. Such preparation and
submission will be carried out in consultation with AGY, provided that AGY will
have the right to consent to the form of such application documents prior to the
submission thereof.

2.2. Amended and Restated Memorandum and Articles of Association of the Company
in a form agreeable to the Parties. Prior to the Completion Date, Grace will
cause the Company to file such Amended and Restated Memorandum and Articles of
Association with the appropriate Hong Kong authorities.

2.3. Amended and Restated Memorandum and Articles of Association of the PRC
Affiliate in a form agreeable to the Parties. Either before, on, or promptly
after the Completion Date, as the Parties may agree, such Amended and Restated
Memorandum and Articles of Association will be registered with the Shanghai
Foreign Investment Administration Committee and Shanghai Administration for
Industry and Commerce.

3. Operative Agreements. In addition to this Agreement, the following agreements
must be entered into as part of the Joint Venture:

3.1. Simultaneously with the execution of this Agreement, Grace Parent, Grace,
and AGY are entering into the Share Sale Agreement in the form attached hereto
as Exhibit A.

3.2. On the Completion Date, the applicable Parties and their Affiliates will
enter into the following agreements:

 

- 3 -



--------------------------------------------------------------------------------

  (a) A Shareholders’ Agreement by and among the Grace, AGY, and the Company in
the form attached hereto as Exhibit B setting forth, among other things, rights
and restrictions regarding the Parties’ ownership of their equity interests in
the Company and the governance of the Company, including the composition of the
board of directors;

 

  (b) An Option Agreement by and among Grace, AGY, and the Company in the form
attached hereto as Exhibit C pursuant to which Grace grants AGY a call option,
and AGY grants Grace a put option, in respect of the interest held by Grace in
the Company as of the date thereof;

 

  (c) An Intellectual Property License Agreement by and between AGY U.S. and the
Company in a form agreeable to the Parties pursuant to which AGY U.S. grants a
license to the Company to certain proprietary technology, copyrights, and
trademarks;

 

  (d) An Intercompany Agreement by and between the Company and the PRC Affiliate
in a form agreeable to the Parties pursuant to which the Company grants a
sublicense to the PRC Affiliate of certain of AGY’s technology and intellectual
property rights, agrees to purchase products from the PRC Affiliate for sale
outside of the PRC, and appoints the PRC Affiliate as a sub-distributor of AGY
U.S. products sold in the PRC;

 

  (e) A Mutual Distributorship Agreement by and between AGY U.S. and the Company
in a form agreeable to the Parties pursuant to which AGY U.S. grants rights to
the Company to distribute certain of AGY U.S.’s products in Asia and the Company
grants rights to AGY U.S. to distribute the Company’s products in all countries
of the world outside of Asia;

 

  (f) A Supply Agreement by and among Grace, Shanghai Grace Fabric Co., Ltd.
(“Grace Fabric”), AGY U.S., and the PRC Affiliate in the form attached hereto as
Exhibit D pursuant to which the PRC Affiliate, AGY U.S., and their Affiliates
supply certain fiberglass yarn products to Grace and Grace Fabric;

 

  (g) Employment Agreements by and between the PRC Affiliate and key personnel
in a form agreeable to the Parties;

 

  (h) A Local Site Services Agreement in a form agreeable to the Parties by and
between Grace Fabric and the PRC Affiliate pursuant to which the PRC Affiliate
and Grace Fabric provide certain services to each other;

 

  (i) A Technical Services Agreement in a form agreeable to the Parties by and
between AGY U.S. and the PRC Affiliate pursuant to which AGY U.S. provides
technical and manufacturing support to the PRC Affiliate.

4. Mutual Representations and Warranties. Without limiting the representations
and warranties made by the Parties in the Share Sale Agreement or any other
Operative Agreement, each Party represents and warrants to the other Parties as
of the Effective Date that:

 

- 4 -



--------------------------------------------------------------------------------

4.1. It is a corporation or company duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation or formation
and has the full corporate or other power and authority to execute, deliver, and
perform this Agreement, and to consummate the transactions contemplated by this
Agreement and the Operative Agreements;

4.2. The execution, delivery, and performance of this Agreement and the
Operative Agreements and the consummation of the transactions contemplated by
this Agreement and the Operative Agreements have been duly authorized by all
necessary corporate action on its part;

4.3. This Agreement and the Operative Agreements to which it is a party, when
duly executed and delivered by an authorized officer, will be legal, valid, and
binding obligations enforceable against it in accordance with the terms of this
Agreement and the applicable Operative Agreements, respectively, except as the
same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or other laws relating to or affecting creditors’ rights generally
and by general equity principles, including judicial principles affecting the
availability of injunction and specific performance;

4.4. The execution, delivery, and performance of this Agreement and the
Operative Agreements to which it is a party and the consummation of the
transactions contemplated by this Agreement and the Operative Agreements does
not (a) violate (i) any provision of any law or any governmental rule or
regulation applicable to it in any material respect, (ii) any of its
organizational documents, including, without limitation, its certificate of
incorporation or articles of organization, as applicable, and its by-laws or
operating agreement, as applicable, (iii) any material order, judgment or decree
of any court, law or regulation of any governmental body or administrative or
other agency having jurisdiction over it; or (b) conflict with, result in a
breach of or constitute a default under any contract or agreement to which it is
a party or by which it is bound; and

4.5. No consent, approval, or authorization of or from any stockholders or
members or any governmental entity or any Person, whether prescribed by law,
regulation, contract or agreement, is required for the execution or delivery of
this Agreement or, if required, has been obtained on or prior to the Effective
Date.

5. Confidentiality.

5.1. Confidential Information. All Confidential Information disclosed by a Party
(together with its Affiliates, the “Disclosing Party”) to another Party
(together with its Affiliates, the “Receiving Party”) prior to the Effective
Date or during the term of this Agreement or any Operative Agreement (a) will be
used by the Receiving Party solely in connection with the activities
contemplated by this Agreement and the Operative Agreements, provided that each
Party agrees that it will provide Confidential Information received from the
Disclosing Party only to the Receiving Party’s employees, consultants and
advisors who have a need to know and are bound by confidentiality obligations at
least as strict as this Section 5, and provided further that AGY, as a Receiving
Party, may disclose Confidential Information received from a Disclosing Party to
AGY’s Affiliates and to the employees, consultants and advisors of such
Affiliates who have a need to know and are bound by confidentiality obligations
at least as strict as this Section 5, (b) shall be maintained in confidence by
the Receiving Party and (c) shall

 

- 5 -



--------------------------------------------------------------------------------

not otherwise be disclosed by the Receiving Party to any other person, firm, or
agency, governmental or private (other than a Party’s Affiliates), without the
prior written consent of the Disclosing Party. For purposes of this Agreement,
all information in Grace Parent’s or Grace’s possession regarding the Company or
the PRC Affiliate as of the Effective Date will be deemed the Confidential
Information of the Company or the PRC Affiliate, as applicable.

5.2. Authorized Disclosure and Use. Notwithstanding the provisions of
Section 5.1, nothing herein shall preclude the Receiving Party from disclosing
Confidential Information to the extent such Confidential Information is required
to be disclosed by the Receiving Party to comply with applicable laws, to defend
or prosecute litigation or to comply with governmental regulations, provided
that the Receiving Party provides prior written notice of such disclosure to the
Disclosing Party and takes reasonable and lawful actions to avoid and/or
minimize the degree of such disclosure. In addition, each Party may not disclose
the terms of this Agreement or any Operative Agreement (to the extent such terms
are confidential) to any Third Party except to actual or prospective investors,
acquirers or strategic partners or to a Party’s accountants, attorneys and other
professional advisors; provided that such disclosures shall be subject to
continued confidentiality obligations at least as strict as this Section 5.

5.3. Public Announcements and Use of Names. No disclosure of the existence of,
or the terms of, this Agreement or the Operative Agreements may be made by any
Party, and no Party shall use the name, trademark, trade name or logo of any
other Party in any publicity, news release or disclosure relating to this
Agreement or its subject matter or the Operative Agreements without the prior
express written permission of the other Party, except as may be required by law
or expressly permitted by the terms of this Agreement or the Operative
Agreements. If a public disclosure is required by any applicable law, including
in a filing with the U.S. Securities and Exchange Commission, the disclosing
Party shall provide copies of the disclosure reasonably in advance of such
filing or other disclosure, but not later than five (5) business days prior to
the filing, for the non-disclosing Party’s prior review and comment and to allow
the other Party a reasonable time to object to any such disclosure or to request
confidential treatment thereof. No Party shall originate any publicity, news
release or public announcements, written or oral, whether to the public or
press, stockholders or otherwise, relating to the execution of this Agreement or
the Operative Agreements, the subject matter of this Agreement or the Operative
Agreements, any of the terms of this Agreement or the Operative Agreements, or
any amendment to this Agreement or the Operative Agreements without the prior
written consent of the other parties to such agreements; provided, however, that
each Party may disclose such information to existing and prospective investors,
lenders and advisors owing a duty or contractual obligation of confidentiality
to the Party with respect to such disclosure.

6. Dispute Resolution.

6.1. Escalation In the event any dispute, controversy or claim arises between or
among the Parties under, out of, in connection with or in any way relating to
the Joint Venture, this Agreement or the Operative Agreements, or the breach,
termination, validity or enforceability of any provision in this Agreement or
any Operative Agreement (a “Dispute”), the applicable Parties will discuss and
negotiate in good faith a solution acceptable to the Parties. If, after
negotiating in good faith, the Parties fail to reach agreement within sixty
(60) days, then the Dispute may be referred, as applicable, to the Douglas
Mattscheck of AGY and Mr. Kunzhou

 

- 6 -



--------------------------------------------------------------------------------

Xie LOGO [g46330g97w80.jpg] of Grace, (each, an “Executive”) for resolution at
the request of any Party. Any resolution, if any, by the Executives shall be
final and binding on the Parties. If the Executives fail, after good faith
discussions, to reach an amicable agreement on the Dispute within ten
(10) business days of submission to the Executives, then the Dispute shall be
submitted to binding arbitration in accordance with Section 6.2. Notwithstanding
the foregoing, if a Dispute arises with respect to an Operative Agreement and
such Operative Agreement contains separate dispute resolution procedures
applicable to the Dispute, then the applicable Parties will follow such dispute
resolution procedures contained in such Operative Agreement.

6.2. Arbitration. If the Parties fail to resolve any Dispute informally through
negotiation between the Parties or the Executives, then the Dispute will be
submitted to binding arbitration as follows:

 

  (a) All arbitration hearings shall be conducted in Hong Kong, unless the
Parties participating in the arbitration (the “Arbitrating Parties”) mutually
agree in writing on a different venue. The arbitration shall be conducted in
accordance with the Hong Kong International Arbitration Centre Administered
Arbitration Rules as at present in force and as may be amended by the rest of
this clause (the “Arbitration Rules”), unless the Arbitrating Parties mutually
agree in writing to use different procedural rules.

 

  (b) The proceedings in the arbitration shall be conducted in the English
language, and all documents not in English submitted by any Arbitrating Party
must be accompanied by a certified translation into English. Each Party agrees
to use reasonable efforts to make all of its current employees available, if
reasonably needed, to assist in resolving the Dispute through arbitration.

 

  (c)

The Party requesting arbitration shall promptly serve upon the other Arbitrating
Party or Parties a written notice and demand for arbitration stating the
substance of the controversy, dispute, or claim, and the contention of the Party
requesting arbitration. Within sixty (60) days after service of the demand, the
Arbitrating Parties shall select three (3) mutually acceptable arbitrators who
will hear the Dispute as a panel and render an award upon the determination of
the majority of the panel. The arbitrators are to act as neutral arbitrators and
shall have no past, present, or anticipated future affiliation with the Parties
or any relationship with the Parties which would unduly influence the
independence of an arbitrator. If the Arbitrating Parties are unable to agree
upon three (3) mutually acceptable arbitrators within such sixty (60) day
period, then each Arbitrating Party will select an arbitrator satisfying the
criteria described in the immediately preceding sentence within five
(5) business days, the two (2) designated arbitrators will select a mutually
agreeable third arbitrator satisfying the criteria described in the immediately
preceding sentence within five (5) business days and all three (3) arbitrators
will hear the Dispute as a panel and render an award upon the determination of
the majority of the panel. In the event of failure by an Arbitrating Party to
nominate an arbitrator in accordance with this provision and otherwise within
the time and in the manner provided in the Arbitration Rules,

 

- 7 -



--------------------------------------------------------------------------------

then such arbitrator shall be appointed by the Hong Kong International
Arbitration Centre.

 

  (d) In addition to the authority conferred on the arbitral tribunal by the
Arbitration Rules, the arbitral tribunal shall have the authority to (i) order
reasonable discovery, including the production of documents and depositions and
(ii) make such orders for interim relief, including injunctive relief, as it may
deem just and equitable. The decision of the arbitrators shall be in writing and
shall set forth the basis therefor. The arbitrators shall have the authority to
award such remedies as they believe are appropriate in the circumstances,
including, but not limited to, compensatory damages, consequential and
incidental damages, interest, specific performance, and other equitable relief,
and tort damages (but not punitive, exemplary, or similar damages); provided,
however, that the arbitrators shall not have the power to alter, amend, or
otherwise affect the terms or the provisions of this Agreement or the Operative
Agreements.

 

  (e) The Parties shall abide by the award rendered in such arbitration
proceeding, and such award may be enforced and executed upon in any court having
jurisdiction over the Party against whom enforcement of such award is sought. To
the extent permitted by applicable law, the Parties hereby waive all rights to
challenge any award of an arbitral panel made under this Section 6.2. The
arbitral tribunal shall have no power to consolidate the arbitration with any
other arbitration involving any of the Parties hereto.

 

  (f) The Arbitrating Parties shall pay equally the advance on costs fixed by
Hong Kong International Arbitration Centre to cover the fees and expenses of the
arbitrators and the Hong Kong International Arbitration Centre’s administrative
costs, but each Arbitrating Party shall pay its own attorney’s fees incurred in
connection with such arbitration; provided, however, if the arbitral tribunal
finally determines that any Arbitrating Party prevailed clearly and
substantially over the other Arbitrating Party, then the non-prevailing Party
shall bear the costs of arbitration including the prevailing Party’s reasonable
attorney’s fees and expenses of expert witness appointed by the arbitral
tribunal.

 

  (g) The Parties agree that any arbitration shall be kept confidential and that
the existence of such arbitration and any element of same (including but not
limited to any pleadings, briefs, or other documents submitted or exchanged, any
testimony or other oral submissions, and any awards) shall not be disclosed
beyond the arbitral tribunal, the Secretariat of the Hong Kong International
Arbitration Centre, the Parties, their counsel, and any person necessary to the
conduct of the arbitration, except as may be required in order to satisfy
disclosure obligations imposed by law or regulation or by any applicable
regulatory authority or applicable stock exchange, including without limitation
the United States Securities and Exchange Commission.

 

- 8 -



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1. Guaranties.

 

  (a) Grace Parent Guaranty. Grace Parent hereby unconditionally and irrevocably
guarantees, as a primary obligor and not merely as surety, the due and punctual
payment and performance of all obligations of Grace and Grace Fabric under this
Agreement and the Operative Agreements (the “Grace Obligations”). Grace Parent
agrees that the Grace Obligations may be extended, modified, or renewed, in
whole or in part, without notice or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension, modification, or
renewal of any Grace Obligation. The obligations of Grace Parent under this
Section 7.1 shall not be affected by (i) the failure of AGY to assert any claim
or demand or to enforce any right or remedy against Grace or Grace Fabric under
the provisions of this Agreement or any Operative Agreement or otherwise; or
(ii) any rescission, waiver, amendment, or modification of any of the terms or
provisions of this Agreement, any Operative Agreement, or any other agreement or
instrument. Grace Parent further agrees that its guarantee constitutes a
guarantee of payment and performance when due and not of collection and waives
any right to require that any resort be had by AGY to any other guarantee for
any security held for payment or performance of the Grace Obligations. This
guarantee shall not be subject to any termination for any reason.

 

  (b) AGY U.S. Guaranty. AGY U.S. hereby unconditionally and irrevocably
guarantees, as a primary obligor and not merely as surety, the due and punctual
payment and performance of all obligations of AGY under this Agreement and the
Operative Agreements (the “AGY Obligations”). AGY U.S. agrees that the AGY
Obligations may be extended, modified or renewed, in whole or in part, without
notice or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension, modification, or renewal of any AGY
Obligation. The obligations of AGY U.S. under this Section 7.1 shall not be
affected by (i) the failure of Grace to assert any claim or demand or to enforce
any right or remedy against AGY under the provisions of this Agreement or any
Operative Agreement or otherwise; or (ii) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Agreement, any Operative
Agreement or any other agreement or instrument. AGY U.S. further agrees that its
guarantee constitutes a guarantee of payment and performance when due and not of
collection and waives any right to require that any resort be had by Grace to
any other guarantee for any security held for payment or performance of the AGY
Obligations. This guarantee shall not be subject to any termination for any
reason.

7.2. Term and Termination. Subject to and in accordance with the terms and
conditions of the Operative Agreements and Corporate Documentation, the Joint
Venture shall survive for so long as AGY and Grace own the Company together
(after the Completion Date) and AGY owns a majority of the voting equity
interests of the Company and has the right to appoint a majority of the board of
directors of the Company. Thereafter, this Agreement shall

 

- 9 -



--------------------------------------------------------------------------------

automatically terminate. Further, this Agreement shall automatically terminate
upon termination of the Share Sale Agreement for any reason. In addition, AGY
may, in its sole discretion, terminate this Agreement, all the Operative
Agreements and the Corporate Documentation at any time if Grace transfers its
interests in the Company to a Third Party in violation of the restrictions set
forth in the Shareholders’ Agreement (which is described in Clause 3.2(a)) or if
Grace Parent ceases to directly or indirectly own one hundred percent (100%) of
the outstanding equity interests of Grace. The provisions of Section 5
(Confidentiality) and Section 6 (Dispute Resolution) will survive termination or
expiration of this Agreement, in addition to other terms that by their nature
are intended to survive such termination or expiration.

7.3. Notices. All notices, demands, and other communications provided for or
permitted hereunder shall be made in writing and shall be by facsimile,
internationally recognized overnight courier services or personal delivery,
overnight express or registered or certified mail (with return receipt requested
and postage prepaid) to the following addresses, or to such other addresses as
shall be designated from time to time by a Party in accordance with this
Section 7.3:

 

  (a) if to AGY U.S. or AGY:

 

       AGY Holding Corp.

       2556 Wagener Road

       Aiken, SC 29801 USA

       Attention: Chief Executive Officer

 

  (b) if to Grace Parent or Grace:

 

       Grace THW Holding Limited

       Offshore Incorporations (Cayman) Limited

       Huntlaw Building, P.O. Box 2804

       George Town, Grand Cayman, Cayman Islands

 

       Attention: Cheng Taishan LOGO [g46330g85x31.jpg]

 

  (c) if to the Company or the PRC Affiliate:

 

       Main Union Industrial Ltd.

       Suite 1112A, Ocean Centre, Harbour City, 5 Canton Road

       Kowloon, Hong Kong

 

       Attention: Cheng Taishan LOGO [g46330g59s57.jpg]

All notices and communications under this Agreement shall be deemed to have been
duly serviced (i) when receipt is acknowledged, if sent by facsimile, (ii) when
delivered to the internationally recognized overnight courier service,
(iii) when delivered by hand, if personally delivered, and (iv) five (5) days
after having been sent by overnight express, registered, or certified mail.

7.4. Successors and Assigns. This Agreement shall inure to the benefit of and be

 

- 10 -



--------------------------------------------------------------------------------

binding upon the successors and permitted assigns and permitted transferees of
the Parties.

7.5. Assignments. Except as specifically set forth herein or in the Operative
Agreements, no Party may assign any of its rights or obligations under this
Agreement or the Operative Agreements without the prior written consent of the
other Parties, and any such purported assignment shall be void and of no effect;
provided, however, that to the extent the provisions of this Agreement are
incorporated by reference into any of the Operative Agreements, such provisions
will be assignable to an assignee of the applicable Operative Agreement pursuant
to the terms thereof.

7.6. Amendment and Waiver.

 

  (a) No failure or delay on the part of any Party in exercising any right,
power, or remedy hereunder or under the Operative Agreements shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power, or remedy preclude any other or further exercise thereof or the exercise
of any other right, power, or remedy. The remedies provided for herein and in
the Operative Agreements are cumulative and are not exclusive of any remedies
that may be available to any Party at law, in equity, or otherwise.

 

  (b) Any amendment, supplement, or modification of or to any provision of this
Agreement or the Operative Agreements and any waiver of any provision of this
Agreement or the Operative Agreements, shall be effective (i) only if it is made
or given in writing and signed by all the parties to such agreement and
(ii) only in the specific instance and for the specific purpose for which made
or given.

7.7. Counterparts. This Agreement may be executed in any number of counterparts
and by the Parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

7.8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Hong Kong Special Administrative Region, without
regard to principles of conflicts of law. Notwithstanding anything in this
Agreement to the contrary, each Party consents for itself and in respect of its
property, generally and unconditionally, to non-exclusive jurisdiction in any
court in the United States for purposes of the other Party’s enforcement and/or
execution upon any award rendered in an arbitration proceeding between any of
the Parties. Each Party hereby irrevocably waives any objection, including
objection to the laying of venue or based in the grounds of forum non
conveniens, that it may now or hereafter have to the bringing of any such action
or proceeding in such jurisdiction.

7.9. Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality, and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal, or unenforceable shall substantially impair the benefits of
the remaining provisions hereof.

7.10. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for

 

- 11 -



--------------------------------------------------------------------------------

convenience only and are not to be considered in construing or interpreting this
Agreement.

7.11. Interpretation. Except as otherwise expressly provided in this Agreement,
the following rules of interpretation apply to this Agreement: (i) the singular
includes the plural and the plural includes the singular; (ii) “or” or “any” are
not exclusive and “include” and “including” are not limiting; (iii) a reference
to any agreement or other contract includes permitted supplements, modifications
and amendments; (iv) a reference to a law includes any amendment or modification
to such law and any rules or regulations issued thereunder; (v) a reference to a
Party includes its permitted successors and assigns; and (vi) a reference in
this Agreement to an Article, Section, Annex, Exhibit, or Schedule is to the
Article, Section, Annex, Exhibit, or Schedule of this Agreement.

7.12. Entire Agreement. This Agreement, together with the Operative Agreements,
is intended by the parties as a final expression of their agreement and intended
to be a complete and exclusive statement of the agreement and understanding of
the parties hereto in respect of the subject matter contained herein and
therein. There are no restrictions, promises, warranties, or undertakings, other
than those set forth or referred to herein or therein. This Agreement, together
with the other Operative Agreements, supersedes all prior agreements and
understandings among the parties with respect to such subject matter. The Letter
of Intent dated October 24, 2007 by and between Grace Parent and AGY U.S. and
the Summary of Proposed Terms executed on May 15, 2008, are expressly superseded
and shall have no further force and effect.

7.13. Expenses. Except as specifically set forth in the Operative Agreements,
the Parties acknowledge and agree that each Party shall be responsible for all
fees and expenses of such Party incurred in connection with the negotiation,
preparation, execution, delivery, assignment, administration, enforcement,
determination of whether or how to enforce, modification, and termination of
this Agreement and the Operative Agreements.

[Signature Page Follows]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective officers or partners hereunto duly authorized
as of the date first above written.

Grace THW Holding Limited

 

By:     Name: Title:

Grace Technology Investment Co., Ltd.

 

By:     Name: Title:

Main Union Industrial Ltd.

 

By:     Name: Title:

Shanghai Grace Technology Co., Ltd.

 

By:     Name: Title:



--------------------------------------------------------------------------------

AGY Holding Corp.

 

By:     Name: Title:

AGY (Cayman)

 

By:     Name: Title: